Case 1:20-cv-07886-NLH-MJS Document 24 Filed 03/22/21 Page 1 of 9 PageID: 211



                      UNITED STATES DISTRICT COURT
                         DISTRICT OF NEW JERSEY


    AYANA DILLARD,                        1:20-cv-07886-NLH-JS

                   Plaintiff,

          v.                              OPINION

    TD BANK, NA, KATIE GORDON,
    JOHN DOES 1-10,

                   Defendants.


APPEARANCES

RACHEL S. LONDON
WALL & LONDON LLC
34 TANNER STREET
SUITE 4
HADDONFIELD, NJ 08033

      On behalf of Plaintiff

EMILY J. DAHER
BALLARD SPAHR LLP
210 LAKE DRIVE EAST
CHERRY HILL, NJ 08002

      On behalf of Defendants

HILLMAN, District Judge

      This matter comes before the Court by way of Plaintiff

Ayana Dillard’s motion to remand or for reconsideration.            For

the reasons expressed below, Plaintiff’s motion will be granted.

                                 BACKGROUND

      Defendant TD Bank, NA removed Plaintiff’s case from New

Jersey Superior Court on June 29, 2020.         TD Bank averred in its
Case 1:20-cv-07886-NLH-MJS Document 24 Filed 03/22/21 Page 2 of 9 PageID: 212



Notice of Removal that this Court had subject matter

jurisdiction based on the diversity of citizenship of the

parties and an amount in controversy in excess of $75,000,

exclusive of interests and costs, pursuant to 28 U.S.C. §

1332(a).    Plaintiff is a citizen of New Jersey, and TD Bank is a

citizen of Delaware. 1     Plaintiff's complaint also named Defendant

Katie Gordon as an individual defendant, a citizen of New Jersey

who had not been served prior to the filing of TD Bank's removal

petition.    (Docket No. 1.)

      On July 22, 2020, Plaintiff filed a “Consent MOTION to

remand” the matter to state court.           (Docket No. 11.)   This

consent “motion” was a one page, unbriefed, proposed consent

order stating that because Defendant Gordon had since been

properly served and had the same citizenship as Plaintiff, this

Court therefore lacked diversity jurisdiction over the matter.

The Court denied this consent motion in a Memorandum Opinion and

Order entered on July 28, 2020.           (Docket No. 12.)   That Opinion

and Order held that removal was proper because it was




1 TD Bank is a national bank association organized under the laws
of the United States of America, with its main offices located
in the State of Delaware at 2035 Limestone Road, Wilmington.
Accordingly, TD Bank is a citizen of Delaware for purposes of
determining diversity jurisdiction. See Wachovia Bank, N.A. v.
Schmidt, 546 U.S. 303 (2006) (holding that a national bank is,
for purposes of diversity jurisdiction, a citizen of the state
in which its main office is located as stated in its charter).

                                      2
Case 1:20-cv-07886-NLH-MJS Document 24 Filed 03/22/21 Page 3 of 9 PageID: 213



effectuated before Gordon, the diversity-defeating forum

defendant, was served. 2

      Following this the Plaintiff filed a motion stylized as

being for remand and for reconsideration on August 7, 2020.

(Docket No. 14.)     In her moving brief, Plaintiff primarily

argued that Defendant TD Bank lacked standing to remove the case

from state court because it was not properly served and only

received notice of the complaint through an electronic docket

monitoring service.

      On August 25, 2020, Defendants filed a Brief in Opposition

to Plaintiff’s Motion to Remand and for Reconsideration in which

they argued that Plaintiff’s motion was untimely and that the

Third Circuit expressly approved of snap removal in Encompass. 3



2 This practice is commonly referred to as “snap removal.”
See Encompass Ins. Co. v. Stone Mansion Rest., Inc., 902 F.3d
147, 153 (3d Cir. 2018) (citing 28 U.S.C. § 1441(b)(2) (“A civil
action otherwise removable solely on the basis of the
jurisdiction under section 1332(a) of this title may not be
removed if any of the parties in interest properly joined and
served as defendants is a citizen of the State in which such
action is brought.”) (emphasis added).
3 Defendants seem to imply in their opposition that TD Bank is
the true party-in-interest, but stop short of claiming
fraudulent joinder. See Docket No. 15, at 5 n.1 (“Simply
because Defendants seek to remain in federal court, where this
dispute truly belongs as the true defendant from whom Plaintiff
seeks relief is TD Bank, a non-forum and diverse defendant, does
not amount to ‘gamesmanship.’”). The Court notes that any such
argument was waived by the Defendants’ failure to raise the
issue in its Notice of Removal. Stanley v. Lowe’s Companies,
Inc., No. 19-15436 (MAS), 2020 WL 1531387, at *4-5 (D.N.J. Mar.
31, 2020).
                                      3
Case 1:20-cv-07886-NLH-MJS Document 24 Filed 03/22/21 Page 4 of 9 PageID: 214



(Docket No. 15.)     Plaintiff then filed a Reply Brief in which

she asserted additional arguments based on lack of subject

matter jurisdiction, including that Encompass is distinguishable

because that case involved completely diverse parties.            (Docket

No. 16.)

      Finally, four months after filing her Reply Brief,

Plaintiff filed a surreply in further support of her motion on

January 7, 2020.     (Docket No. 23.)     In her surreply, the

Plaintiff included as an exhibit a recent opinion from another

Judge of this Court commenting upon this case.          That opinion

disagreed with this Court’s denial of the parties’ consent

motion to remand because it viewed snap removal as improper when

there is a non-diverse defendant named in the complaint.            Keyser

v. Toyota Material Handling Northeast, Inc., No. 1:20-cv-10584

(JHR), 2020 WL 7481598, at *2 (D.N.J. Dec. 18, 2020).

                                DISCUSSION

      Before turning to the substance of the parties’ arguments,

the Court must first address what arguments it may consider in

ruling on the instant motion for remand and for reconsideration.

As stated, the Plaintiff’s moving brief essentially contends

that TD Bank lacked standing to remove this case because it had

not been formally served and only received notice of the

complaint via an electronic docket monitoring service.            In her

Reply and Surreply, the Plaintiff presents another argument

                                      4
Case 1:20-cv-07886-NLH-MJS Document 24 Filed 03/22/21 Page 5 of 9 PageID: 215



regarding the Court’s asserted lack of subject matter

jurisdiction.

      The Court would normally disregard arguments raised for the

first time in a reply brief. 4      Thomas v. Corr. Med. Services,

Inc., No. 1:04–cv–3358 (NLH), 2009 WL 737105, at *13 (D.N.J.

March 17, 2009) (citing Bayer AG v. Schein Pharm., 129 F. Supp.

2d 705, 716 (D.N.J. 2001)).       However, this Court has a

continuing duty under 28 U.S.C. § 1447(c) to ensure it has

subject matter jurisdiction over the matters before it and must

remand if at any time before final judgment it appears to be

without jurisdiction.      Samuel-Bassett v. Kia Motors America,

Inc., 357 F.3d 392, 396 (3d Cir. 2004).         Accordingly, the Court

will examine its subject matter jurisdiction over this case

before assessing any other arguments put forward by Plaintiff.

      In its prior Opinion and Order denying remand, this Court

relied on the Third Circuit’s opinion in Encompass Ins. Co. v.

Stone Mansion Rest., Inc., 902 F.3d 147 (3d Cir. 2018) for the

proposition that “a snap removal allows a non-forum defendant to

remove an action before the diversity-defeating forum defendant




4 The Court acknowledges that the Plaintiff included the phrase
“subject matter jurisdiction” in three separate sentences of her
moving brief. (Docket No. 14, at 1, 5, and 6.) However, apart
from these dispersed references to subject matter jurisdiction,
Plaintiff’s actual argument in the moving brief was that
Defendant TD Bank lacked standing to remove because it had not
been served.
                                      5
Case 1:20-cv-07886-NLH-MJS Document 24 Filed 03/22/21 Page 6 of 9 PageID: 216



is served.”    (Docket No. 12, at 3.)      However, upon further

review, the Court agrees with Plaintiff that Encompass does not

support this proposition because it addressed snap removal in

the context of completely diverse parties, and therefore did not

speak to the propriety of snap removal before a diversity-

defeating defendant is served. 5      See Encompass, 902 F.3d at 152-

53.

      Indeed, before snap removal under 28 U.S.C. § 1441(b)(2)

becomes relevant, § 1441(a) separately provides that the Court

must have original jurisdiction over this matter, and §

1441(b)(2) itself further makes clear that the forum-defendant

rule only applies to an “action otherwise removable solely on

the basis of [diversity] jurisdiction . . .”           As there is no

federal question involved in this case, complete diversity of

the parties is thus required.       Accordingly, even if Encompass

would support TD Bank’s snap removal in this case were the

parties entirely diverse, it would still need to separately

demonstrate that the Court possesses diversity jurisdiction.

      As courts in this Circuit have repeatedly recognized, the

citizenship of all named defendants must be considered in

determining whether diversity jurisdiction has been established,




5 The Plaintiff in Encompass was a citizen of Illinois, suing a
single Defendant that was a Pennsylvania corporation, in
Pennsylvania state court. Encompass, 902 F.3d at 149.
                                      6
Case 1:20-cv-07886-NLH-MJS Document 24 Filed 03/22/21 Page 7 of 9 PageID: 217



regardless of whether they have yet been served.           See Victorin

v. Jones Lang LaSalle, No. 20-18123 (KM), 2021 WL 651200, at *5

(D.N.J. Feb. 18, 2021) (“[D]iversity is determined for removal

purposes based on the citizenship of defendants named in the

complaint; a court cannot ignore a defendant simply because that

defendant was not yet served.”); Mecca v. Ecosphere, No. 20-cv-

12769 (JMV)(MF), 2020 WL 6580855, at *4 (D.N.J. Nov. 10, 2020)

(“[Defendant is] incorrect in its assertion that only the

citizenship of defendants who have been served is relevant to

the diversity jurisdiction analysis.”); Reyes v. Sheika, No. CV.

19-20388 (ES)(MAH), 2020 WL 2735710, at *2 (D.N.J. May 7, 2020)

(finding unserved defendant's citizenship counts for diversity

purposes), report and recommendation adopted, 2020 WL 2732069

(D.N.J. May 26, 2020); Janaski v. Dettore, No. 15-0072 (JP),

2015 WL 1573670, at *1-2 (E.D. Pa. Apr. 9, 2015) (remanding

action because complete diversity between parties did not exist

on face of complaint notwithstanding plaintiffs’ failure to

serve non-diverse forum defendant).

      Most simply, this is because “the citizenship of a forum-

defendant (who is not properly served) does not offend the

language of 1441(b), [but] it does offend the language of 28

U.S.C. § 1332(a).”     Keyser, 2020 WL 7481598, at *3.        Following

this reasoning, other courts in this District recently faced

with similar factual circumstances have remanded.           Id.; Burga v.

                                      7
Case 1:20-cv-07886-NLH-MJS Document 24 Filed 03/22/21 Page 8 of 9 PageID: 218



UniFirst Corp., No. 20-10849 (MCA)(LDW), 2020 WL 8452558, at *3

(D.N.J. Dec. 3, 2020), report & recommendation adopted, 2021 WL

395897 (D.N.J. Feb. 4, 2021); Stanley, 2020 WL 1531387, at *4-5.

      Returning to the facts of this case, there is no dispute

that Plaintiff and Defendant Gordon are both citizens of New

Jersey.   Indeed, much like the Defendants in Stanley, the

Defendants here in their Notice of Removal “confusingly assert

that diversity jurisdiction exists while also conceding that

there is not complete diversity between Plaintiff and

Defendants.”    Stanley, 2020 WL 1531387, at *4.        See Docket No.

1, at *3 (“Katie Gordon (“Gordon”) has been named as an

individual defendant in the State Action and is a citizen of New

Jersey, but has not been served with the Complaint.”).            As such,

the complete diversity requirement of 28 U.S.C. § 1332(a) is

unsatisfied, thus leaving the Court without subject matter

jurisdiction over this case.       Johnson v. SmithKline Beecham

Corp., 724 F.3d 337, 346 (3d Cir. 2013) (citing Grand Union

Supermarkets of the V.I., Inc. v. H.E. Lockhart Mgmt., 316 F.3d

408, 410 (3d Cir. 2003)).

      Under 28 U.S.C. § 1447(c), this Court must remand an action

to state court if it appears to lack subject matter jurisdiction

at any time before final judgment.        Samuel-Bassett, 357 F.3d

392, 396 (3d Cir. 2004).      Accordingly, the Court will grant the

Plaintiff’s Motion to Remand this matter to the Superior Court

                                      8
Case 1:20-cv-07886-NLH-MJS Document 24 Filed 03/22/21 Page 9 of 9 PageID: 219



of New Jersey, Law Division, for Burlington County. 6

                                   CONCLUSION

      For the reasons expressed above, Plaintiff’s motion for

remand or reconsideration (Docket No. 14) will be granted.

      An appropriate Order will be entered.



Date: March 22, 2021                         /s Noel L. Hillman
At Camden, New Jersey                     NOEL L. HILLMAN, U.S.D.J.




6 The Court does not reach the Plaintiff’s alternative Motion for
Reconsideration because it finds that it lacks subject matter
jurisdiction. Indeed, this finding would “make any [further]
decree in the case void[.]” Brown v. Francis, 75 F.3d 860, 864-
65 (3d Cir. 1996) (quoting Abels v. State Farm Fire & Cas.
Co., 770 F.2d 26, 29 (3d Cir.1985)).

                                      9
